El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
Es función ineludible de este Tribunal el dar vigencia a las garantías constitucionales establecidas en la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico para la protección de los derechos individuales. El presente caso reclama el ejercicio de esa función con respecto a la garantía constitucional contra discrímenes por motivo de ideas políticas. Sec. 1, Art. II de la Constitución del Estado Libre Asociado de Puerto Rico.
*984Se trata de un auto de mandamus instado por varios capataces del Municipio de Guaynabo para ordenarle al Al-calde la reinstalación en sus empleos y el pago de los salarios devengados hasta la fecha que fueran restituidos. Fundaron su petición en que la actuación del Alcalde dejándolos ce-santes fue motivado por ideas políticas en violación de las garantías establecidas en la Sec. 1 del Art. II de la Constitu-ción del Estado Libre Asociado. Se opuso el Alcalde al remedio solicitado aduciendo que los peticionarios, aquí recurrentes, no eran empleados permanentes sino irregulares, que él nunca se había negado a darles empleo y que ellos “sencillamente no se presentaron a trabajar a partir del 12 de enero de 1969.” O sea, que los capataces habían abandonado sus puestos.
Las conclusiones de hecho del tribunal de instancia revelan lo siguiente:
Al tomar posesión del cargo de Alcalde del Municipio de Guaynabo, el recurrido, Honorable Santos Rivera Pérez, no utilizó más los servicios del Director de la Defensa Civil y de alrededor de treinta y tres capataces de las brigadas de mantenimiento y reparación de calles, aceras y caminos mu-nicipales. Tanto los capataces como el Director de la Defensa Civil pertenecían al Partido Popular Democrático y fueron sustituidos por personas afiliadas al Partido Nuevo Progre-sista. El tribunal rechazó la versión del Alcalde de que dichos capataces habían abandonado sus puestos y de que él nunca se había negado a darles empleo, concluyendo, por el con-trario, que:
“3. El Alcalde demandado Hon. Santos Rivera Pérez fue electo por el Partido Nuevo Progresista a esa posición en las elecciones generales celebradas en noviembre de 1968. Tomó posesión de su cargo el 13 de enero de 1969. Una vez en el poder no utilizó más los servicios de los peticionarios a cargo de esas labores de conservación ya mencionadas y les hizo devolver las herramientas en su poder. No se les formularon cargos, ni se decretó formalmente cesantía alguna. Para los trabajos que ellos *985realizaban se utilizó entonces a personas afiliadas al Partido Nuevo Progresista. Los peticionarios eran militantes del Partido Popular Democrático, algunos de ellos habiéndose significado en la lucha política reciente como líderes de ese partido en los distintos barrios o precintos.”
No empece la anterior conclusión, el tribunal consideró innecesario formular una conclusión específica sobre los motivos políticos del despido por entender equivocadamente que la garantía constitucional contra discrímenes por razón de ideas políticas no les era aplicable a los apelantes.
Hemos examinado detenidamente el récord y es preciso consignar que la prueba desfilada sostiene ampliamente una conclusión al efecto de que los apelantes fueron despedidos por motivo de sus ideas políticas.
Así, Andrés Mojica O’Neill, uno de los capataces despedi-dos, relata su conversación con el Alcalde a raíz de éste tomar posesión. Fue a ver al Alcalde y “le dije ‘yo soy empleado de 20 años aquí, de este Municipio y vine a recibir órdenes suyas a ver lo que me ordene, si continúo el trabajo que tengo empe-zado, o me va a trasladar a otro sitio’ ... y entonces me con-testó, ‘no importa el tiempo que sea, mucho o poco que trabaje en el Municipio, lo que importa es que recuerde que la situa-ción, que la administración cambió,’ y le dije: ‘el mero hecho de haber cambiado la administración me libra del trabajo, no tengo oportunidad?’, me dijo: ‘no, lo que me interesa que recuerde la situación y recuerde que la administración cam-bió’ y le dije: ‘don Santos, recuerde que soy un padre de familia que no tengo otra fuente de ingreso que mi trabajo, que tengo un muchacho de escuela de alto grado y la cesantía me puede perjudicar’ y me diga esa cuestión [sic] ‘recuerde que la administración cambió, que la situación cambió.’ ” (T.E. pág. 13, vista celebrada 16 sept. 1969.)
Mojica fue sustituido por Sergio De Jesús, Presidente del Partido Nuevo en el pueblo. (Id.)
*986Pedro Bernabé se reportó a trabajar el martes 14 de enero de 1969, el día después de la toma de posesión y le preguntó al Alcalde “si iba a seguir trabajando, que hacían cuatro años que estaba trabajando de capataz del Municipio, y entonces él me dijo, ‘muchacho hay como doscientos o trescientos ya y tú tienes que comprender que la Administración cambió y que eso lo necesitamos para los de la Palma’.” (Id. pág. 23.)
Bemabe fue sustituido por Guillermo Morán, miembro del Partido Nuevo Progresista.
Agapito Fines García habló con el Alcalde el martes 14 de enero de 1969 y éste le dijo “que todos los capataces, por lo menos yo, estaban sustituidos por otro capataz, porque la Palma había ganado y esos puestos había que dársele a la Palma.” (Id. pág. 53.)
Andrés Báez Cancel visitó al Alcalde el día 14 del enero. Declaró: “Le dije que yo le iba a pedir órdenes, si seguía continuando en mis labores en el barrio o me transfería a otro barrio, yo estaba dispuesto a seguir trabajando y él me dijo que no tenía trabajo, que comprendiéramos que el partido Popular había perdido y que los puestos que quedaban era de la Palma.” (Id. pág. 129-130.) Nombraron en sustitución de él a su hermano Germán Báez Cancel, miembro del Partido Nuevo.
El Director de la Defensa Civil, Ebel Aquino Hernández, fue a su oficina a trabajar el día de la toma de posesión del Alcalde, y allí una persona le informó que habían nombrado a otro por él. Luego se encontró con el Alcalde “y entonces hablé con él, le pregunté qué pasaba que en mi oficina había otra persona por mí, y me contestó que como ellos habían ga-nado, ganado las elecciones, habían puesto otra persona.” (T.E. págs. 44-45, vista de 16 de sept, de 1969.)
A pesar de este patente cuadro de discrimen, el tribunal de instancia desestimó la demanda por entender que los capataces eran empleados irregulares sin protección de per-*987manencia bajo el Sistema de Mérito del Municipio. Determinó que la mencionada garantía constitucional no era de aplica-ción, expresando al respecto:
“Los peticionarios aducen como fundamento adicional en su caso las disposiciones constitucionales, Art. 2 Sec. Ira. de la Constitución del Estado Libre Asociado de Puerto Rico, las disposiciones de la Ley Municipal 1960, supra, Art. 91, 92 y 93 y las disposiciones de la citada Ordenanza Municipal, donde se establece la protección respecto al discrimen por motivo de ideas políticas. (See. 44.) Estas disposiciones no resultan de aplica-ción a este caso, donde aparece que los peticionarios no tenían derecho a permanencia en el empleo o trabajo en el Servicio Municipal. Sostener que estos peticionarios deben ser repuestos en sus trabajos para el Municipio por esta razón, equivaldría a reconocer un derecho de permanencia, que según la Ley no tienen. Dada la situación de derecho aplicable a la relación de estos peticionarios con el Municipio de Guaynabo, este plantea-miento resulta irrelevante e impertinente a sus casos particu-lares.”
No estamos de acuerdo. La Sec. 1 del Art. II de la Cons-titución del Estado Libre Asociado de Puerto Rico prescribe en forma clara que “no podrá establecerse discrimen alguno por motivo de raza, color,.. . ideas políticas o religiosas.” La proscripción del discrimen es clara y terminante. Su texto no permite distinción alguna. Quiere decir lo que dice. Que el Estado en ninguna de sus múltiples funciones o servicios puede discriminar contra un ciudadano por el mero hecho de ser éste negro, ateo, o por sus ideas políticas. Cualquier otra interpretación enervaría su eficacia. Fortalecerla y no ener-varla es nuestro deber, como los principales custodios de la Constitución.
Limitar su aplicación, como hizo el tribunal de instancia, a aquellos empleados que tienen permanencia bajo el Sistema de Mérito del Municipio es forzar una distinción contraria a su verdadero espíritu y propósito. Tal interpretación dejaría huérfanos de protección, precisamente, a los más desvalidos. *988Como es sabido, los empleados permanentes tienen la pro-tección de la propia Ley Municipal que taxativamente prescribe que “ningún empleado municipal será nombrado, ascen-dido, degradado, o suspendido ni en ninguna forma se discriminará contra él, por razón de razas o de ideas políticas o religiosas.” Art. 92 Ley Municipal, Núm. 142 de 22 de julio de 1960, 21 L.P.R.A. see. 1552. (1) Tienen también estos em-pleados la protección del Sistema de Mérito del Municipio que requiere justa causa para el despido, formulación de cargos y vista. Ordenanza Núm. 29 serie 1966-1967 del Municipio de Guaynabo. Ninguna de estas disposiciones protectoras cubre a los empleados irregulares. Sería un contrasentido interpre-tar que la Constitución ampara al grupo de empleados que menos lo necesitan — los empleados permanentes — mientras deja desamparados a los que más necesitan de su protección.
El recurrido arguye que el hecho de que los anteriores incumbentes hubiesen pertenecido a un partido y que alguno de los actuales incumbentes fuesen de otro partido no implica de por sí discrimen político. El argumento hace caso omiso de la prueba, la cual reveló que todos los capataces cesantea-*989dos pertenecían al partido- que había perdido las elecciones y fueron sustituidos por personas afiliadas al partido de la nueva administración.
No se adujo justificación alguna para dejar cesantes a los recurrentes. Se recordará que el tribunal no adoptó la versión del Alcalde al efecto de que los recurrentes habían abandonado sus puestos y de que él nunca se había negado a darles empleo. Estamos de acuerdo que si se hubiera aducido alguna justificación razonable la cesantía no hubiese implicado discrimen alguno. Pero cuando sin justificación razonable alguna se dejan cesantes a un grupo de trabajadores de clara identificación política-partidista e inmediatamente se le sustituye con otro grupo de diferente filiación partidista, como sucedió en el presente caso, se crea una fuerte presunción de discrimen. Más aun cuando estos hechos ocurren justamente al cambio de una administración municipal a otra de distinto partido.
Tampoco puede aceptarse el argumento de que el Alcalde tiene amplia discreción para emplear y despedir a los trabajadores irregulares. El hecho de que estas facultades sean discrecionales no puede justificar, excusar o condonar el discrimen. El ejercicio de discreción no puede servir de mampara al discrimen. De lo contrario, sería fácil evadir artificiosamente la prescripción constitucional.
Es cierto que no es necesario formular cargos a los empleados irregulares para despedirlos del empleo. La Ley Municipal no lo exige, ni tampoco lo requiere la ordenanza estableciendo el Sistema de Mérito, sin que por ello adolezcan de vicio constitucional alguno. La garantía constitucional no impide que el Alcalde deje, cesante a un empleado irregular sin dar razón alguna. Inclusive por mero capricho. Cf. Luce & Co. v. Junta de Relaciones del Trabajo, 71 D.P.R. 360 (1950); J.R.T. v. Bankers Club of P.R., 94 D.P.R. 600 (1967).
*990El capricho, sin embargo, no debe ser favorecido por la ley. Por eso si no hay un motivo racional que justifique el despido y se sustituye al empleado por otro de diferente afiliación política, que resulta ser la misma del Alcalde, se crea una presunción de discrimen que el Alcalde viene obligado a refutar. Cf. Avery v. Georgia, 345 U.S. 559; Whitus v. Georgia, 385 U.S. 545.
La larga tradición de discrímenes por motivo de ideas políticas en el empleo municipal — véase como ilustración Bezares v. González, Alcalde, 84 D.P.R. 468 (1962) — re-quiere que los tribunales escudriñen la prueba para asegu-rarse que verdaderamente no hay discrimen en la actuación de la autoridad nominadora.
En el presente caso, como ya vimos, la prueba demostró que los recurrentes fueron despedidos por motivo de sus creencias políticas.
El caso del apelante Ebel Aquino Hernández, Director Municipal de Defensa Civil, plantea una cuestión distinta a la de los demás apelantes. Aquino Hernández fue nombrado por el anterior Alcalde en virtud de las disposiciones de la Ley de Defensa Civil de Puerto Rico, Ley Núm. 183 del 1ro. de mayo de 1951, 25 L.P.R.A. sees. 130 y siguientes. Dicha ley creó la Oficina de Defensa Civil Estadual, adscrita a la Oficina del Gobernador, con el propósito de asegurar la pro-tección del orden, la salud y bienestar general en caso de desastres causados por la naturaleza o por fuerzas enemigas. Se trata de un organismo público diseñado para atender situa-ciones de emergencia y a tales fines se le otorgan poderes adecuados. La ley promueve la eficacia de este organismo mediante la centralización de poderes en la persona del Go-bernador de Puerto Rico. A éste compete la dirección general y el control de la Oficina de Defensa Civil Estadual y la de todos los municipios. A él se le confiere la facultad de asumir, cuando lo estime necesario o conveniente, el control directo de todas o parte de las operaciones y funciones de la defensa *991civil. Art. 6 de la Ley de Defensa Civil, supra, 25 L.P.R.A. see. 135.
Tal es la importancia del elemento de centralización en la estructura administrativa de la Defensa Civil, que aun cuando el Director Local de Defensa Civil es nombrado por el Alcalde con el consentimiento de la asamblea municipal, éste queda sujeto a la dirección y control del Gobernador. Más todavía, la ley confiere específicamente al Gobernador “la facultad de hacer los cambios de personal que estime necesario, en cual-quier organización local.” Art. 8, 25 L.P.R.A. see. 137. (2)
Los desastres de cualquier índole — sean ya causados por la naturaleza o por fuerzas enemigas — generalmente crean desconcierto y trastornos en la vida de la comunidad. Pro-ducen un estado de emergencia que requiere acción rápida y coordinada. Tal acción se logra con mayor eficacia cuando la línea de autoridad es clara y centralizada. Es por eso que la Ley de Defensa Civil confiere todos los poderes al Gobernador, incluyendo el hacer los cambios de personal que estime necesa-rio en cualquier organización local. El ejercicio de esta facul-tad por los alcaldes de los 76 municipios de Puerto Rico daría margen a conflictos de criterio que entorpecerían la acción rápida y coordinada en casos de graves emergencias dando al traste con los propósitos de la Ley de Defensa Civil.
*992Como hemos visto, la facultad de hacer los cambios de personal corresponde al Gobernador de Puerto Rico y no a los alcaldes. En el caso de autos el Alcalde de Guaynabo hizo caso omiso de la disposición estatutaria al sustituir al apelante Ebel Aquino Hernández en el cargo de Director Municipal de Defensa Civil. Su actuación es ilegal y no tiene validez.
Se dictará sentencia revocando la dictada por el tribunal de instancia.
Los Jueces Asociados, Señores Martínez Muñoz y Martín, disienten y consignarán en voto separado su disenso.
—O—

 La Ley de Personal del Estado Libre Asociado, Ley Núm. 345 de 12 de mayo de 1947, 3 L.P.R.A. see. 676, en su see. 36 tiene una disposición similar para proteger a los empleados del gobierno estatal:
“(a) Ninguna persona recibirá nombramiento, ni será ascendida o degradada, ni destituida de puesto alguno en el Servicio por Oposición, ni en ninguna forma será favorecida, ni recibirá trato desigual para empleo en el Servicio por Oposición, por razones políticas, religiosas, o de raza.
“(b) Ninguna persona procurará ni intentará usar respaldo político en relación con ningún nombramiento para un puesto en el Servicio por Oposición.
“ (c) Ninguna persona utilizará, directa o indirectamente su influen-cia o autoridad oficial para obtener nombramiento a favor de una persona para cualquier puesto en el Servicio por Oposición, ni para obtener a favor de la misma un aumento de sueldo o cualquier otro beneficio, con el propó-sito de influir en la votación o actividad política a favor de alguna persona, o con ningún otro propósito.
“(d) Ninguna persona electa para un cargo estadual será nombrada en un puesto del Servicio por Oposición durante el transcurso del término por el cual ha sido electa.”


 El Art. 8(b) en lo pertinente lee:
“(b) El alcalde de cada municipio y el Administrador de la Capital, todos de aquí en adelante denominados ‘el Alcalde,’ con el consentimiento de la asamblea municipal respectiva y del Consejo de Secretarios en el caso del Municipio de la Isla de Culebra, todos de aquí en adelante denominados ‘la asamblea municipal’, está autorizado a nombrar al director local de la defensa civil, quien será directamente responsable de la organización, administración y funcionamiento de la entidad local de defensa civil, sujeto a la dirección y control del Gobernador de Puerto Rico a quien se le con-fiere la facultad de hacer los cambios de personal que estime necesario, en cualquier organización local. La organización municipal de defensa civil ejercerá sus funciones dentro del límite jurisdiccional del municipio, y en adición, ejercerá aquellas funciones fuera del límite municipal que sean necesarias de acuerdo con lo establecido en las sees. 130 a 146 de este título, o cuando así lo requiera el Gobernador.”